Citation Nr: 1700612	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities, on appeal from an August 2009 rating decision. 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities, on appeal from an August 2015 rating decision. 

3.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a psychiatric disability, to include adjustment disorders and depression, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a bilateral knee disability. 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a back disability.
8.  Entitlement to service connection for residuals of a root canal of two front teeth. 

9.  Entitlement to an increased initial rating for temporomandibular joint dysfunction with subluxation and arthritis (TMJ) in excess of 20 percent prior to August 28, 2015, and in excess of 30 percent, as of August 28, 2015. 

10.  Entitlement to an initial compensable rating for a healed mandibular fracture.

11.  Entitlement to an initial compensable rating for headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2015, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony for claims for an increased rating for TMJ and a healed mandibular fracture at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record. 



The RO granted an increase in rating to 30 percent for TMJ from August 28, 2015, and continued a 20 percent rating prior to that date.  That increase is not a full grant of benefits sought and the claim for increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for myofascial pain syndrome, tinnitus, and a psychiatric disability, and increased ratings for headaches and residuals of a mandibular fracture are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a July 31, 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he no longer wanted to proceed with the appeals for service connection for tinnitus, residuals of a root canal, bilateral knee disabilities, a right hip disability, and a back disability.  

2.  Prior to August 28, 2015, the Veteran's TMJ disability was been manifest by inter-incisal range of motion of 21 millimeters or less and did not result in additional functional loss.

3.  As of August 28, 2015, the Veteran's TMJ disability has not been manifest by inter-incisal range of 10 millimeters or less, and has not resulted in additional functional loss.

4.  Residuals of a mandibular fracture do not cause any ratable symptomatology that has not already been compensated under the rating for TMJ disability.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an August 2009 rating decision for service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for residuals of a root canal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for a back disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for service connection for a right hip disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for a rating in excess of 20 percent for a TMJ disability, prior to August 28, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2015).

7.  The criteria for a rating in excess of 30 percent for a TMJ disability, as of August 28, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2015).

8.  The criteria for a compensable rating for a healed mandibular fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.150, Diagnostic Codes 5003, 9900-9906 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a July 31, 2015 letter, the Veteran notified the Board that he no longer wanted to proceed with his appeals for service connection for tinnitus, residuals of a root canal, a bilateral knee disability, a right hip disability, and a back disability.  The Board finds that the July 2015 letter constitutes a withdrawal for those claims on appeal at that time. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204 (c) (2014).

As a result of the Veteran's withdraw of the appeals, no allegation of error of fact or law remains before the Board for consideration with regard to those claims.  Therefore, the Board finds that the Veteran has withdrawn the appeals for the claims of entitlement to service connection for tinnitus, residuals of a root canal, a bilateral knee disability, a right hip disability, and a back disability, and Board does not have jurisdiction to review those claims.  Therefore, those claims are dismissed.

Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Therefore, as there is no record of such an examination, and the Veteran has expressed that that examination never took place, the Board finds that the remand request has been substantially fulfilled.  VA has obtained an additional examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to August 28, 2015 

Prior to August 28, 2015, the Veteran was assigned a 20 percent rating for a TMJ disability pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2014), for limited motion of the temporomandibular articulation.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (20).

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).

At a December 2010 VA examination to assess the nature and severity of TMJ, the Veteran reported pain with difficulty opening his jaw, chewing some foods, and stiff joints.  On examination, the examiner diagnosed bilateral TMJ dysfunction, with inter-incisal range of 22 millimeters, and a bilateral lateral excursion limited to 9 millimeters.  The examination report noted no loss of bone or malunion/nonunion of the maxilla or mandible, with no evidence of loss of tooth or speech difficulties.  

An August 2012 VA examination found no further increase in the severity of the condition.  On examination of the Veteran's range of motion his lateral excursion was noted to be greater than 4 millimeters, and between 0 and 4 millimeter on repetitive motion, and inter-incisal distance was between 21 and 30 millimeters, with no change on repetitive motion.  However, additional functional loss in range of motion was noted after repetitive use to include weakened movement, excess fatigability, incoordination, and pain on movement, but no objective decreases in range of motion due to additional functional loss was noted.  Diagnostic testing results showed degenerative arthritis.

In an August 2012 VA examination, the Veteran was diagnosed with bilateral TMJ dysfunction.  The Veteran again reported flare ups several times a week with increased pain.  On physical examination, the Veteran's lateral excursion was noted as greater than 4 millimeters, and between 0 and 4 millimeters upon repeat motion.  The Veteran's inter-incisal distance was noted to be between 21 to 30 millimeters, with no change upon repeat testing. 

The only private examination provided by the Veteran was a January 2012 examination conducted by the Veteran's treating physician Dr. J.J.  That examination report noted pain when chewing, with limited mouth opening, locking, and popping, with increased pain throughout the day.  Objective testing noted maximum inter-incisal opening of 27 millimeters and bilateral lateral excursion of 8 millimeters.  

The Board finds that after a review of the evidence of record that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a TMJ disability, prior to August 28, 2015.  The Board notes that a higher 30 percent rating under the appropriate Diagnostic Code is warranted only if the condition manifests with an inter-incisal distance of 20 to 11 millimeters.  Here, a review of all the relevant medical evidence of record to include VA examinations and a private examination submitted by the Veteran, shows that at no point did the Veteran's inter-incisal opening measure less than 21 millimeters.  While there is limitation of both the inter-incisal opening and lateral excursion, the schedule specifically prohibits assigning a rating for both.  Therefore, the Board finds that the objective results fall under the criteria for only a 20 percent rating, and that the preponderance of the evidence is against the assignment of any higher rating. 

Moreover, while pain has been reported by the Veteran throughout the claims period, the VA examiners have all noted no additional loss of range of motion that would warrant any higher rating after repeat motion, or due to pain.  While the Veteran also reported increased pain upon flare-ups, there was no evidence or reports that pain or any other functional limitation factor caused any additional loss of motion that would warrant the assignment of a higher rating. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011), 38 C.F.R. § 4.45 (2015). Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.

The Board has considered whether a higher rating is warranted under other potentially applicable Diagnostic Codes.  However, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, he does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9915 (2015).

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's TMJ disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated and required specific measurements conducted by the physician.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of the claim.

Therefore, the Board concludes that the Veteran did not meet the criteria for a rating in excess of 20 percent prior to August 28, 2015, for service-connected TMJ.  As the preponderance of the evidence is against the assignment of any higher rating, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of August 28, 2015 

As of August 28, 2015, the Veteran continues the claim that a 30 percent rating does not fully contemplate the severity of the TMJ disability, and that a higher rating is warranted.  During the hearing before the undersigned VLJ in January 2016, the Veteran noted increased pain and limitation of motion of his jaw and mouth.

At an October 2015 VA examination to assess the nature and severity of the TMJ disability, the examiner diagnosed bilateral TMJ arthritis with subluxation.  The Veteran reported pain with difficulty opening his jaw, chewing, and soreness, with flare-ups of increased sharp pain in the joints when talking or eating.  On range of motion testing, the Veteran's inter-incisal range was noted as 15 millimeters, which was further limited to 12 millimeters after repetitive testing.  The examination also noted right and left lateral excursion of 4 millimeters and 8 millimeters, respectively, with further limitation to 3 millimeters and 6 millimeters, respectively after repeat motion.  Range of motion testing also showed pain while chewing with objective evidence of localized tenderness, pain, crepitus, and clicking of the joints.  The examination report did not note any loss of bone or malunion or nonunion of the maxilla or mandible, and did not note evidence of loss of tooth or speech difficulties.  

A review of the additional VA medical records of record show no additional evidence that spoke to the objective criteria for rating.  Therefore, applying the results of the October 2015 VA examination to the appropriate Diagnostic Code, the Veteran's TMJ disability does not warrant a rating in excess of 30 percent.  Specifically, the Board notes that under Diagnostic Code 9905, a 40 percent rating requires an inter-incisal range of 0 to 10 millimeters; even considering the Veteran's range of motion after repeat testing, the Veteran's inter-incisal range was at worst 12 millimeters.  The evidence does not show that there were other factors causing functional limitation that would limit the range of excursion to 10 millimeters or less.  As such, he Board finds that the preponderance of the evidence is against the assignment of any higher.

The Board acknowledges the Veteran's assertion of pain due to the TMJ disability.  However, there has been no evidence of that the pain or flare-ups cases additional functional loss of range of motion that would warrant a higher rating.  The Board notes that the October 2015 VA examiner could not note any objective loss of additional range of motion due to flare-ups or pain without speculation, but gave a range of motion on repetitive motion, which considered the other functionally limiting factors noted by the examiner.  A review of the VA examination report, and other competent medical evidence or record, shows no further evidence that pain or any other functional limitation factor causes any additional loss of motion that would warrant the assignment of a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011), 38 C.F.R. § 4.45 (2014).  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's TMJ disability warrants a rating in excess of 30 percent.

The Board has also considered whether the application of another Diagnostic Code would potentially warrant a higher rating in excess of 30 percent.  However there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, the Veteran does not have oral or dental symptoms contemplated by other rating criteria. 38 C.F.R. § 4.150, Codes 9900-9915 (2014).

Accordingly, the Board concludes that the Veteran does not meet the criteria for a rating in excess of 30 percent as of August 28, 2015, for service-connected TMJ.  As the preponderance of the evidence is against the assignment of a higher rating, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Jaw Fracture

The Veteran contends that residuals of a jaw fracture warrant a compensable rating.

The Board notes that the current jaw fracture is rated pursuant to Diagnostic Code 9902.  A 30 percent rating is warranted for loss of approximately one half of the mandible, no involving the temporomandibular articulation.  38 C.F.R. § 4.150, Diagnostic Code 9902 (2015).  Higher ratings could also be warranted for complete loss of the mandible between angles, nonunion or malunion of the mandible, or loss of whole or part of the ramus.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9903, 9904, 9906 (2015).  

The Board has examined the evidence, as recited in from the examination reports above, and finds that none of those symptoms are shown by the evidence of record.  The evidence shows that the Veteran has limitation of motion due to TMJ disability which is separately compensated, and thus cannot be awarded a separate rating as disability due to a jaw fracture, as to do so would constitute pyramiding, compensating the same disability under different diagnostic codes, which is prohibited.  38 C.F.R. § 4.14 (2015).

The evidence shows arthritis of the jaw and pain.  Arthritis is rated under Diagnostic Code 5003.  However, ratings for arthritis cannot be combine with ratings based on limitation of motion of the same joint.  Therefore, as the rating assigned for TMJ is due to limitation of motion of the joint, no separate rating can be assigned under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).

The Board finds no separately ratable symptomatology due to the healed fracture of the mandible and therefore finds that the preponderance of the evidence is against the assignment of a compensable rating for healed fracture of the mandible.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The criteria for an extraschedular rating require a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  

The Board has considered whether the Veteran's claim for higher ratings for TMJ and a jaw fracture should be referred for consideration of an extraschedular rating, and has concluded that no such referral is warranted.  The Veteran's symptoms of jaw pain and limitation of motion are fully contemplated by the schedular rating criteria, which provide higher rating for greater levels of impairment.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  The evidence does not show marked interference with employment due to TMJ disability or a jaw fracture, or a combination of service-connected disabilities.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities fails to capture all the service-connected disabilities experienced.  However, the Board finds no evidence that the service-connected disabilities are not adequately compensated by the rating schedule or that they combine to cause frequent hospitalization or marked interference with employment.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
A request for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the record.  The Board notes that the record does not show the Veteran has been made unemployable as a result of service-connected disabilities.  There is no evidence of record, or assertion by the Veteran or representative, that the Veteran cannot obtain gainful employment.  Therefore, the Board finds that a claim for TDIU is not raised.  38 C.F.R. § 4.16 (2015).


ORDER

The appeal for entitlement to service connection for tinnitus, on appeal from an August 2009 rating decision, is dismissed.

The appeal for entitlement to service connection for a bilateral knee disability is dismissed. 

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a back disability is dismissed.

The appeal for entitlement to service connection for residuals of a root canal of two front teeth is dismissed. 

Entitlement to an increased rating in excess of 20 percent for TMJ, prior to August 28, 2015, is denied. 

Entitlement to an increased rating in excess of 30 percent for TMJ, from August 28, 2015, is denied. 

Entitlement to an initial compensable rating for residuals of a jaw fracture is denied.


REMAND

In January 2016, the Veteran filed a notice of disagreement to an August 2015 rating decision.  Specifically, the Veteran disagreed with the assignment of a 0 percent rating for headaches, and the denial of his claims of service connection for tinnitus, and a psychiatric disability.  In February 2016, the Veteran filed a notice of disagreement to the February 2016 denial of service connection for chronic myofascial pain syndrome.  However, no statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case. Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran had previously perfected an appeal of an August 2009 rating decision denial of service connection for tinnitus.  That appeal was withdrawn in July 2015 and is dismissed in this decision.  Following that withdrawal, service connection for tinnitus was again denied in an August 2015 decision and the Veteran has filed a notice of disagreement to that denial.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to a compensable initial rating for headaches, and entitlement to service connection for tinnitus, chronic myofascial pain syndrome, and a psychiatric disability. Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim. If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or he United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


